
	
		II
		110th CONGRESS
		1st Session
		S. 1118
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Dorgan (for himself
			 and Mr. Craig) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the energy security of the United States by
		  raising average fuel economy standards, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fuel Efficiency Energy Act of
			 2007.
		2.Definitions
			(a)AutomobileSection 32901(a)(3) of title 49, United
			 States Code, is amended—
				(1)by striking 4-wheeled;
			 and
				(2)by striking , and rated at—
			 and all that follows and inserting a period.
				(b)Medium-duty
			 truckSection 32901(a) of
			 such title is amended—
				(1)by redesignating paragraphs (14), (15), and
			 (16) as paragraphs (15), (16), and (17), respectively; and
				(2)by inserting after paragraph (13) the
			 following:
					
						(14)medium-duty truck means a
				truck (as defined in section 30127) with a gross vehicle weight between 10,000
				and 26,000
				pounds.
						.
				(c)Passenger
			 automobileSection 32901(a)(17) of such title, as redesignated by
			 subsection (b)(1), is amended by striking decides by regulation—
			 and all that follows through the period and inserting determines by
			 regulation, to have a significant feature (except 4-wheel drive) designed for
			 off-highway operation..
			(d)Fuel economy
			 informationSection 32908(a) of such title is amended—
				(1)in the subsection
			 heading, by striking definitions and inserting
			 definition; and
				(2)by striking
			 section— and all that follows through (2) and
			 inserting section, the term.
				3.Annual increase
			 in average fuel economy standards
			(a)Fuel efficiency
			 standards
				(1)In
			 generalSection 32902 of
			 title 49, United States Code, is amended by striking subsections (a) through
			 (c) and inserting the following:
					
						(a)In
				generalNot later than 18 months before the beginning of each
				model year beginning with model year 2012, the Secretary of Transportation,
				shall prescribe, by regulation, average fuel economy standards for automobiles
				manufactured by a manufacturer for that model year in accordance with
				subsection (b). The Secretary of Transportation shall prescribe separate
				average fuel economy standards for different classes of automobiles. The
				Secretary shall establish average fuel economy standards for medium-duty trucks
				that are consistent with the projected benefits of hybridization.
						(b)Annual
				increases in fuel economy standards
							(1)For model year
				2012For model year 2012, the average fuel economy standard for
				each class of automobiles shall be the average combined highway and city miles
				per gallon performance of all automobiles within that class of automobiles in
				2011 (rounded to the nearest 1/10 mile per gallon).
							(2)For model years
				after model year 2012For each model year beginning with model
				year 2013 and ending with model year 2030, the average fuel economy attained by
				the fleet of automobiles manufactured or sold in the United States shall be at
				least 4 percent greater than the average fuel economy standard for the fleet in
				the previous model year (rounded to the nearest 1/10 mile
				per gallon).
							(c)Amending fuel
				economy standards
							(1)In
				generalNotwithstanding subsections (a) and (b), the Secretary of
				Transportation may prescribe an average fuel economy standard for a class of
				automobiles in a model year that is lower than the standard required under
				subsection (b) if the Secretary of Transportation, in consultation with the
				National Academy of Sciences, determines that the average fuel economy standard
				prescribed in accordance with subsections (a) and (b) for that class of
				automobiles in that model year—
								(A)is not
				technologically achievable;
								(B)cannot be
				achieved without materially reducing the overall safety of automobiles
				manufactured or sold in the United States and no offsetting safety improvements
				can be practicably implemented for that model year; or
								(C)is shown not to
				be cost effective.
								(2)Maximum
				standardAny average fuel economy standard prescribed for a class
				of automobiles in a model year under paragraph (1) shall be the maximum
				standard that—
								(A)is
				technologically achievable;
								(B)can be achieved
				without materially reducing the overall safety of automobiles manufactured or
				sold in the United States; and
								(C)is cost
				effective.
								(3)Considerations
				in determination of cost effectivenessIn determining cost
				effectiveness under paragraph (1)(C), the Secretary of Transportation shall
				take into account the total value to the United States of reduced petroleum
				use, including the value of reducing external costs of petroleum use, using a
				value for such costs equal to 50 percent of the value of 1 gallon of gasoline
				saved or the amount determined in an analysis of the external costs of
				petroleum use that considers—
								(A)value to
				consumers;
								(B)economic
				security;
								(C)national
				security;
								(D)foreign
				policy;
								(E)the impact of oil
				use—
									(i)on sustained
				cartel rents paid to foreign suppliers;
									(ii)on long-run
				potential gross domestic product due to higher normal-market oil price levels,
				including inflationary impacts;
									(iii)on import
				costs, wealth transfers, and potential gross domestic product due to increased
				trade imbalances;
									(iv)on import costs
				and wealth transfers during oil shocks;
									(v)on macroeconomic
				dislocation and adjustment costs during oil shocks;
									(vi)on the cost of
				existing energy security policies, including the management of the Strategic
				Petroleum Reserve;
									(vii)on the timing
				and severity of the oil peaking problem;
									(viii)on the risk,
				probability, size, and duration of oil supply disruptions;
									(ix)on the strategic
				behavior of the Organization of the Petroleum Exporting Countries and long-run
				oil pricing;
									(x)on the short term
				elasticity of energy demand and the magnitude of price increases resulting from
				a supply shock;
									(xi)on oil imports,
				military costs, and related security costs, including intelligence, homeland
				security, sea lane security and infrastructure, and other military
				activities;
									(xii)on oil imports,
				diplomatic and foreign policy flexibility, and connections to geopolitical
				strife, terrorism, and international development activities;
									(xiii)all relevant
				environmental hazards under the jurisdiction of the Environmental Protection
				Agency; and
									(xiv)on
				well-to-wheels urban and local air emissions of pollutants and their
				uninternalized costs;
									(F)the impact of the
				oil or energy intensity of the United States economy on the sensitivity of the
				economy to oil price changes, including the magnitude of gross domestic product
				losses in response to short term price shocks or long term price
				increases;
								(G)the impact of
				United States payments for oil imports on political, economic, and military
				developments in unstable or unfriendly oil-exporting countries;
								(H)the
				uninternalized costs of pipeline and storage oil seepage, and for risk of oil
				spills from production, handling, and transport, and related landscape damage;
				and
								(I)additional
				relevant factors, as determined by the Secretary.
								(4)Minimum
				valuationWhen considering the value to consumers of a gallon of
				gasoline saved, the Secretary of Transportation may not use a value less than
				the greatest of—
								(A)the average
				national cost of a gallon of gasoline sold in the United States during the
				12-month period ending on the date on which the new fuel economy standard is
				proposed;
								(B)the most recent
				weekly estimate by the Energy Information Administration of the Department of
				Energy of the average national cost of a gallon of gasoline (all grades) sold
				in the United States; and
								(C)the gasoline
				prices projected by the Energy Information Administration for the 20-year
				period beginning in the year following the year in which the standards are
				established.
								.
				(2)Conforming
			 amendmentsTitle 49, United States Code, is amended—
					(A)in section
			 32902—
						(i)in
			 subsection (d) by striking subsection (b) or (c) of this section
			 and inserting subsection (a), (b), or (c);
						(ii)by
			 striking subsection (f);
						(iii)in subsection
			 (g)—
							(I)by striking
			 subsection (a) or (d) and inserting this section;
			 and
							(II)by striking
			 (and submit the amendment to Congress when required under subsection
			 (c)(2) of this section); and
							(iv)in
			 subsection (h) by striking subsections (c), (f), and (g) of this
			 section and inserting subsections (c) and (g);
						(B)in section
			 32903—
						(i)by
			 striking section 32902(b)–(d) of this title each place it occurs
			 and inserting subsections (a) through (d) of section 32902;
			 and
						(ii)in
			 subsection (e), by striking section 32902(a) of this title and
			 inserting subsections (a) through (d) of section 32902;
			 and
						(C)in section
			 32904—
						(i)in
			 subsection (a)—
							(I)by striking
			 subject to— and all that follows through (B) section
			 32902(a)–(d) of this title and inserting subject to subsections
			 (a) through (d) of section 32902; and
							(II)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively.
							(b)Repeal of
			 credit for dual fueled automobiles
				(1)In
			 generalSection 32905 of title 49, United States Code, is
			 amended—
					(A)by amending
			 subsection (b) to read as follows:
						
							(b)Dual fueled
				automobilesThe Administrator of the Environmental Protection
				Agency shall measure the fuel economy for any model of dual fueled automobile
				manufactured in model year 2012 and any model year thereafter, in accordance
				with section 32904.
							;
				and
					(B)by amending
			 subsection (d) to read as follows:
						
							(d)Gaseous fuel
				dual fueled automobilesThe Administrator of the Environmental
				Protection Agency shall measure the fuel economy for any model of gaseous fuel
				dual fueled automobile manufactured in model year 2012 and any model year
				thereafter, in accordance with section
				32904.
							.
					(2)Conforming
			 amendmentsSection 32905 of such title is further amended—
					(A)by striking
			 subsection (f); and
					(B)redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
					4.Requirement to
			 increase percentage of dual fueled automobilesSection 32902 of title 49, United States
			 Code, as amended by section 3, is further amended by inserting after subsection
			 (e) the following:
			
				(f)Requirement for
				annual increase in duel fueled automobilesEach manufacturer
				shall ensure that the percentage of automobiles manufactured by such
				manufacturer in each of model years 2012 through 2022 that are dual fueled
				automobiles is not less than 10 percent greater than the percentage of
				automobiles manufactured by such manufacturer in the previous model year that
				are dual fueled
				automobiles.
				.
		5.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect on January 1, 2010; and
			(2)apply to automobiles manufactured for model
			 year 2012 and for each subsequent model year.
			
